UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 (Mark One) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2011 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number: 0-13150 Concurrent Computer Corporation (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 04-2735766 (I.R.S. Employer Identification No.) 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096 (Address of principal executive offices, including zip code) (678) 258-4000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock, $0.01 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the common equity held by non-affiliates of the registrant as of December 31, 2010 was approximately $44.0 million based on the closing price of $5.06 of our common stock as reported by the NASDAQ Global Market on December 31, 2010.There were 9,210,000 shares of common stock outstanding as of August 26, 2011. Certain portions of the Registrant's Proxy Statement to be used in connection with Registrant's 2011 Annual Meeting of Stockholders scheduled to be held on October 26, 2011 are incorporated by reference in Part III hereof. Concurrent Computer Corporation 2011 Form 10-K Annual Report Table of Contents Part I Page Item 1. Business 1 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item X. Officers of the Registrant 24 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 8. Consolidated Financial Statements and Supplementary Data 39 Report of Independent Registered Public Accounting Firm 46 Consolidated Balance Sheets 47 Consolidated Statements of Operations 48 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) 49 Consolidated Statements of Cash Flows 50 Notes to Consolidated Financial Statements 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 40 Part III Item 10. Directors, Executive Officers and Corporate Governance 41 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accountant Fees and Services 41 Part IV Item 15. Exhibits and Financial Statement Schedules 42 Table of Contents PART I Certain statements made or incorporated by reference in this Annual Report on Form 10-K may constitute “forward-looking statements” within the meaning of the federal securities laws.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.The risks and uncertainties which could affect our financial condition or results are discussed below under the heading “Risk Factors”.Our forward-looking statements are based on current expectations and speak only as of the date of such statements.When we use the terms “Concurrent,” “we,” “our,” and “us,” we mean Concurrent Computer Corporation and its subsidiaries. Item 1. Business. Overview We provide software, hardware and professional services for the video and media data market and the high-performance, real-time market.Our business is comprised of two segments for financial reporting purposes, products and services, which we provide for each of these markets. Our video solutions consist of software, hardware, and services for intelligently streaming video and collecting media data based on cross services data aggregation, logistics, and intelligence applications.Our video solutions and services are deployed by video service providers for distribution of video to consumers and collection of media data intelligence to fully manage their video business and operations. Our real-time products consist of Linux® and other real-time operating systems and software development tools combined, in most cases, with hardware and services.These products are sold to a wide variety of companies seeking high-performance, real-time computer solutions in the military, aerospace, financial and automotive markets around the world. We were incorporated in Delaware in 1981 under the name Massachusetts Computer Company. As soon as reasonably practicable after filing with the Securities and Exchange Commission (“SEC”), we make our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports available, free of charge, on our website located at www.ccur.com.We have adopted a code of ethics that is applicable to all employees as well as a code of ethics applicable to our principal executive, financial, and accounting officers.Both of these ethics policies are posted on our website located at www.ccur.com.Copies will be furnished upon written request at the following address:Attn:Secretary, 4375 River Green Parkway, Suite 100, Duluth, Georgia30096.If we amend or change our code of ethics applicable to our principal executive, financial and accounting officers or grant a waiver under such code, we will disclose these events through our website and by distributing a press release. The Video and Media Data Markets Today’s consumers demand flexibility in their content viewing options, whether on a TV, computer, or other connected device. This trend has created a fundamental shift in video consumption, audience measurement, and advertising. Video content is growing, as is the demand for full and total access to that content, anywhere, anytime, on any device. By 2014, more than 10 million wireless subscribers are expected to be using Mobile DTV-enabled handsets (SNL Kagan, Wireless Investor, 2010) and by 2015, the sale of Internet-connectable TV devices is expected to reach nearly 350 million units worldwide (Parks Associates, 2011). With the proliferation of smart devices and digital video recorders (DVRs), as well as content repositories like YouTube or Hulu.com, consumers have more and more choices of how, when and where to watch their favorite programming, moving the video market toward a completely on-demand model. Whether content is professionally created or user-generated, viewers are only a few clicks away and are adapting quickly to follow it from channel to channel and screen to screen. 1 Table of Contents We believe we are positioned to build and deliver the solutions that video service providers require to address this fundamental market shift.Our software, which runs on 100% standard commercial hardware, enables seamless, multi-platform delivery of video to any device, anytime, over any network.Concurrent has over a decade of recognized leadership in delivering innovative, Emmy®-winning video solutions like video-on-demand and time-shifted television to video service providers around the world.SNL Kagan estimates that in calendar year 2010, U.S. cable subscribers viewed over 7.4 billion on-demand videos, generating an estimated over $1.1 billion for the U.S. cable operators (SNL Kagan, 2011).As of June 30, 2011, Concurrent has 211 distinct video systems deployed in cable and telecom markets worldwide that represent over 25 million basic subscribers.Our Media Data and Advertising Solutions (MDAS) software provides operational reporting and data collection services and has been deployed globally at 11 different service providers including five of the top six North America cable operators. We believe consumers increasingly want to watch interactive video on their connected devices.Nielsen has reported that Americans watched an average 4 hours, 33 minutes per month of on-line video in the first calendar quarter of 2011, a 34.5% increase over the same period in 2010 (Nielsen Cross-Platform Report, Q1 2011). The mobile video market is also growing.Nielsen has reported that during the first calendar quarter of this year, 28.5 million Americans watched videos on their mobile devices—an increase of 41.0% over the same period in 2010.Mobile video viewers watched an average of 4 hours, 20 minutes per user per month on their mobile devices, an increase of20% over the same period in 2010 (Nielson Cross-Platform Report, Q1 2011). As video technology transforms the way subscribers consume video, our media data and advertising solutions (MDAS) software provides timely and accurate cross services data aggregation, data auditing and logistics, and intelligence applications for video-on-demand (“VOD”), linear TV, DVR, web and mobile platforms, producing what we believe is a holistic, comprehensive view of the consumer experience.Our ability to correlate data from disparate mediums across multiple sources allows video service providers to refine their content strategies and better position their marketing and promotional activities. Also, with multi-screen video applications and our capabilities for video delivery and media data management, video service providers will be able to provide a more compellingvideo experience that can be tailored to subscribers’ viewing preferences. The business model to fully capitalize on consumer demand for multi-screen video is still evolving.We believe that our video solutions provide an attractive offering with the following characteristics: o Easy and Efficient.One of the many challenges service provides face today is the complexity of delivering multi-format video to TVs and other connected devices. Although video delivery can be complex, confusing, and chaotic, we believe our solutions are simple and straightforward. Our MHVX platform can be utilized in traditional architectures as well as content delivery networks providing the foundation for a quality viewing experience regardless of the device. Concurrent’s multi-format solutions aim to simplify delivery without introducing additional workarounds or one-off processes. Content can be ingested and delivered to any screen, regardless of the device through our video platform. o Evolutionary.Concurrent’s video solutions are designed to work with, not replace, current technology infrastructure.Our modular, flexible, open software-based solutions aim to preserve investments by leveraging current infrastructure, and allowing customers to decide where and how to implement our solutions.Flexible deployment options reduce infrastructure and bandwidth costs, while solution components scale independently.So whether there is a need for increased storage capacity or modified streaming requirements, there are choices without requiring a complete overhaul. Concurrent solutions are designed to work with,not neccessarilyreplace, existing investments. o Excellent.Concurrent is a proven video technology leader focused on TV-quality delivery to any device. Built on Emmy® Award winning technology and over a decade of video expertise, Concurrent’s screen-independent delivery streamlines the complex process of videoingest and distribution. Concurrent offers customers across the entire media ecosystem enterprise-level technology, multi-screen video delivery, monetization, media data intelligence, and logistics solutions. 2 Table of Contents The Real-Time Computing Markets Our real-time products offer unique solutions for a wide-range of applications that require state-of-the-art, time-critical software and hardware technology.The Linux and other real-time operating systems we provide typically offer high-performance computation and high data throughput with predictable and repeatable responses to time-critical events.Our real-time products are currently used in host, client-server, embedded and distributed computing solutions.Applications that utilize our operating systems and development tools include the following: · Simulation and Training.Man-in-the-loop (“MITL”) simulation applications that include training simulators for commercial and military aviation, ground vehicle operation, mission planning and rehearsal. · Test Systems.Hardware-in-the-loop (“HITL”) solutions constructed to create accurate simulations to verify hardware designs for applications such as engineering design for jet engines, power plants, avionics and automotive subsystems. · Data Acquisition.Environmental analysis and display, engine testing, range and telemetry systems, shock and vibration testing, weather satellite data acquisition and forecasting, intelligence data acquisition and analyses, and command and control applications. · Image Generation.Image generation requiring scalable, standard commercial graphics technology for the highest levels of computer-generated image quality and fidelity, compatibility with the latest industry-standard components and improved cost effectiveness. · Industrial Process Control.Plant monitoring and control systems that ensure safety and reliable operation in industrial environments. · Information Technology.Data processing that requires high reliability and time-critical response to user action with minimal interrupt latency such as applications used for stock and bond trading, financial analysis and other financial transaction systems. Business Strategy Video and Media Data Solutions Product Line Our video strategy is comprised of the following primary initiatives: · Innovate to Improve the Video Viewing Experience.We intend to focus on continuing to serve video service providers and expand our customer base by providing the product innovations and customer support that these customers need to succeed.It is our goal to provide the highest quality products and support so that we enable our customers to succeed with their customers.We continue to focus on the development of future video technologies to remain a technology leader by improving streaming, storage and content ingest flexibility, asset management, the subscriber’s navigation experience, encryption techniques, time-shifted video applications, business analytics, advertising applications, and functionality across multiple screens. · Extend the Commercial Video Experience to Personal Computers and Connected Devices.We have extended the capabilities of our video delivery platform to reach beyond the television to personal computers and connected devices.We intend to leverage our core expertise in delivering commercial video and applications to the television to offer a similar experience and quality of service to other devices.We intend to extend our video solutions so that our current customers and new customers can utilize existing video infrastructure to deliver video to their customers on any device.We continue to implement technology based on a variety of open standards in order to ensure our solutions are compatible with those available from third-party solution providers across the television, personal computer and mobile device domains.We believe our interoperability efforts will allow our solutions to be quickly and successfully deployed in a wide variety of new and existing environments. 3 Table of Contents · Provide Media Data Management Solutions to all Video Outlets.Our MDAS product portfolio offers the media industry with three core segments that are focused on driving revenues or optimizing video operations across multiple screens: o Media Data Management—media data collection, aggregation, warehousing, and distribution solutions across linear, interactive, DVR and VOD services. o Media Data Logistics—data auditing at the source, quality certification, privacy compliance, and end-to-end data delivery to all stakeholders. o Media Intelligence Applications—multi-screen intelligence applications covering customer experiences, media utilization, services delivery, and advertising performance via a personalized portal. Real-Time Product Line Our real-time strategy is comprised of initiatives designed to maintain and expand our current solutions.We provide regular updates to our RedHawk Linux real-time operating system and NightStar suite of software debugging and analysis tools.We are continually expanding the functionality offered as part of our iHawk™ integrated hardware solutions, including SIMulation Workbench and GPU Workbench.We evaluate additional opportunities to cooperate with partners to expand offerings of compatible third-party applications.We pursue new reseller channels to expand sales and enter and expand new real-time markets. Products and Services Our products fall into two principal groups, video and media data solutions and real-time systems.In addition, we provide technical support for our products to our customers.The percentage of total revenue contributed by our product and service offerings are discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operation in this Annual Report on Form 10-K. MediaHawk® Video Platform.Our MediaHawk video solutions combine our own software with standard commercial hardware sourced from leading original equipment manufacturers (OEMs).We believe our modular approach provides our customers with the ability to more easily manage initial deployments, expand those deployments, and add new services.Our design goal is to provide seamless end-user viewing of the highest quality.Our video solutions allow our customers to automate the movement of content from one storage location to another based upon demand and other network requirements.We believe this feature enables the most efficient streaming and storage of content.We have applied for multiple patents to protect the architecture and design of our video platform for the purpose of providing content delivery network architectures to a broader market than we have traditionally served. Our video platform includes the following software components: · Unified Video Delivery Software.Our video delivery software supports simultaneous multi-screen delivery via RTSP, HTTP Dynamic Bit Rate Streaming, HTTP Progressive Download, and HTTP Download. o Gatling Resilient Streaming. Our Gatling Resilient Streaming software provides that there is no interruption in a subscriber’s active session as a result of a component or network link failure.The MediaHawk solution automatically detects failures and reroutes the data to an alternate server in real-time to ensure seamless video delivery to the subscriber. o HTTP Dynamic Bit Rate Streaming. Our HTTP Dynamic Bit Rate Streaming software enables smooth video streaming to consumer devices over variable bandwidth networks such as Internet and mobile networks. o HTTP Progressive Download / Download.Our HTTP Progressive Download and HTTP Download software enables content to be transferred over variable bandwidth networks to a variety of consumer devices, including personal computers, connected devices, gaming systems, and STB/DVR products. 4 Table of Contents · Resource Manager.Our resource manager is a software component that establishes the network connection that allows video to be streamed to a device.The resource manager is designed to route video streams in the most efficient manner available at any given time. · Real Time Media.Our Real Time Media software enables our customers to capture broadcast television programming at the time of broadcast and simultaneously digitally encode, store and propagate the captured programs for future viewing by subscribers. · Client.Our client is a software module with very small memory and processor requirements that resides on each subscriber device, empowering the subscriber to browse and select content with complete interactive control. · Web Client. We have developed an HTML-based VOD navigation system which leverages standard commercial web-development technologies and standards.This application allows broadband operators to use standard web-authoring tools to create and brand their own video navigation pages. Our video software is installed into and integrated with standard commercial hardware components such as servers, disk arrays, solid state storage arrays, and network switching equipment.Our video solutions are compatible with a wide range of equipment and software employed by broadband companies to deliver digital television service, including digital set-top boxes from Cisco Systems Inc., Motorola, Pioneer, Sony, Pace Micro, Samsung, Humax, and Matsushita and transport topologies such as IP, DSL, Gigabit Ethernet, and QAM technologies.Our solutions are also compatible with multi-screen-capable video players developed by Microsoft, Adobe, and Apple. Media Data and Advertising Solutions.Our MDAS portfolio of managed service solutions is based upon cross services media data management, media data logistics, and media data intelligence.These solutions are focused on driving revenues or optimizing video operations across multiple screens.Our solutions include: Data SuiteTM.Data Suite is our data collection solution and is made up of two components: · DataSuiteTM Infrastructure Solutions.This software includes our Data Collection Engine that supports over 110 vendor interfaces and connectors, and the Central Data Warehouse System, which is used to aggregate, correlate, and organize the data structures, then implement various methodologies to integrate with multiple vendors, solutions, and third parties for reporting and analytics initiatives. · DataSuiteTM Logistics Services.This software includes our services based on our in-house advanced media data management skills and focused resources to deliver end-to-end turnkey data management services to video service providers. We seek to become the trusted partners to our customers for all their needs in media solutions hosting, data collection, aggregation, auditing, certification, warehousing, and data delivery to third parties. Our DataSuite product captures media data from our customers’ diverse networks, leveraging, correlating, and interpreting it to empower marketing, programming, advertising, and operations teams to seamlessly analyze usage, revenue, and quality of services.This intelligence provides new ways to compete by quickly identifying opportunities for revenue growth, operational efficiencies, and reduction of subscriber churn.This data can be utilized by the following modules: · Central Data Warehouse™(CDW)VLI.This new solution is the next generation platform of DataSuite for cross services data solutions. It enables the collection, aggregation, correlation and warehousing of media data across video (V), linear (L), and interactive (I) platforms. This solution enables the aggregation of data across these services, and across multiple screens including television, web, and mobile. · Oi™ Intelligent Applications.Oi is the key solution at the core of our Operational Intelligence solutions and services.It provides operations and engineering teams with crucial insight into service performance and subscriber experience for digital services such as video-on-demand. Oi enables clear and concise summaries of metrics and trends with the ability to apply and track organization-wide targets. Oi Enterprise View offers a simplified and customized roll-up intelligence across multiple markets and regions. It also enables market operational comparisons based on calculated or set averages and tracks inconsistencies in real-time. 5 Table of Contents · ReportOneTM Intelligent Applications.ReportOne is a series of business applications to meet the complex demands of the broadband industry, including analytics for VOD, linear, DVR, interactive, mobile and online media consumption.These applications provide flexible, actionable, and interactive intelligence that can be used across all the providers’ organizations in order to manage, in near real time, all aspects of the video media business and operations. Real-Time Products Our principle real-time products are: · RedHawk™.RedHawk is an industry-standard, POSIX-compliant, real-time Linux operating system.RedHawk, compatible with the popular Red Hat® Linux distribution, provides high I/O throughput, fast response to external events, determinism and optimized interprocess communication.RedHawk achieves real-time performance by means of a multithreaded, fully-preemptable real-time kernel with low-latency enhancements. RedHawk's true symmetric multiprocessing support includes load-balancing, CPU shielding and memory allocation optimization to maximize determinism and guarantee real-time performance.RedHawk is optimized for multi-core environments and supports both 32-bit and 64-bit systems. · RedHawk Embedded.RedHawk Embedded is a version of RedHawk optimized for embedded environments.RedHawk Embedded is designed for diskless applications and includes the RedHawk Architect tool for configuring, building and optimizing embedded target systems. · NightStar™ Tools.The NightStar development tools allow users to debug and analyze application software running on RedHawk, standard non-real-time Linux distributions such as Red Hat and SUSE, and Concurrent’s PowerMAX OS real-time operating system. NightStar GUI-based tools feature hot patching, kernel tracing and application speed debugging, with minimal intrusion into real-time application behavior, · iHawk™.Our iHawk servers, based on the latest Intel and AMD technologies, feature our RedHawk Linux real-time operating system and our Real-TimeClock and Interrupt Module.iHawk multiprocessing systems are extensively deployed in simulation, data acquisition and industrial process control applications, and satisfy scientific and other complex computing requirements. iHawk systems offer integrated solutions to applications requiring customized and complex I/O and signal conditioning including hardware-in-the-loop test stands, vibration analysis platforms and simulation hosts.iHawk systems are also available with real-time enhanced NVIDIA CUDA technology for parallel processing application. · ImaGen™.ImaGen is our imaging platform for simulation and modeling applications that require high-performance graphics.ImaGen visual servers running RedHawk Linux provide multiple channels of state-of-the-art visualization and graphics performance.High-end image generation, once achievable only on large, costly, dedicated visual systems, is provided by ImaGen servers employing standard commercial graphics technology.Typical ImaGen imaging applications include civil and military simulation, mission planning, homeland security, scientific and medical visualization, architectural design and energy exploration. · SIMulation Workbench.SIMulation Workbench is a software product that provides a complete real-time modeling environment to develop and execute real-time hardware-in-the-loop simulations written in Mathworks’ MATLAB/Simulink or hand-written code.Its user interface enables convenient configuring, starting, stopping, recording and playback of simulation runs.SIMulation Workbench provides a fast, direct shared-memory access to all parameters and signals needed by a simulation.SIMulation Workbench’s in-memory design optimizes performance and data conversion speed.SIMulation Workbench is offered together with iHawk real-time computer systems and data acquisition I/O. · SIGnal Workbench.SIGnal Workbench is a high-performance, real-time dynamic data processing and monitoring system for engine, turbo machinery, structural and other vibration test applications. SIGnal Workbench is a complete solution for high-cycle fatigue testing – iHawk real-time computer, data acquisition input cards, programmable signal conditioning, cabling and powerful GUI test software for data acquisition control, data management, display and post-test analysis.SIGnal Workbench's programmable signal conditioning hardware is also available separately with a control API for any real-time application that requires analog input conditioning. 6 Table of Contents · GPU Workbench™.GPU Workbench is a platform for developing and deploying real-time applications that use NVIDIA CUDA and ATI Stream technology. Based on the latest available GPU and CPU products, GPU Workbench systems are powered by Concurrent’s RedHawk Linux operating system specially optimized for real-time CUDA performance. GPU Workbench can be configured with up to 4 Teraflops of double-precision compute power. · Legacy Operating Systems.We continue to sell and support our older operating systems such as (1) Power Hawk, a UNIX lease VME system, (2) Modem 3200-2000, an OS/32 real-time system and (3) Power Max, another UNIXbased system. Services Customer Support.We typically offer worldwide hardware and software maintenance and support services for our products.Services may include installation, integration, training, on-site maintenance, 24x7 telephone support, return-to-factory warranty, depot repair, and software support update service.A video solution has multiple interface points with other network elements, e.g., transport equipment, subscriber device, conditional access, clients, navigators (electronic program guides), billing systems, content receivers, other applications and back office systems.Our system engineers are able to integrate these diverse elements, creating seamless video solutions.Typically, we charge for the services under maintenance agreements after the initial warranty period.In addition to these basic service and support options, we also offer, for additional fees, software upgrades and additional onsite services, as well as other professional services related to our products. Managed Services.We offer a comprehensive set of professional services to customers using our MDAS solutions, often customized to fit the specific needs of the individual customer.Services include monitoring of data transmissions, confirmation of data integrity, system maintenance, installation of updates and monitoring of data delivery between customer systems.The fees for managed services vary depending on the number of subscribers or markets served by our solution, the operational challenges posed by the customer configuration and the specific services and service levels provided. Custom Engineering and Integration Services.We provide custom engineering and integration services in the design of special hardware and software to help our customers with their specific applications.This may include custom modifications to our products or integration of third-party interfaces or devices into our systems.Many customers use these services to migrate existing applications from earlier generations of our systems or our competitors’ systems to our state-of-the-art systems running Linux. Sales and Marketing We sell our systems primarily in the U.S. through our direct field sales team supported by consultants and our technical support group and resellers and distributors worldwide.As of June 30, 2011, we had 72 employees in sales and marketing, which includes sales, sales support, marketing, strategic communications, product-line management, program management, and business development.Our sales force has significant experience in video solutions and real-time operating systems.Outside North America, we utilize a direct sales force out of our facilities in France, Germany, Japan, China and the United Kingdom, augmented by our channel partners (resellers and system integrators). Customers We derive revenue from a limited number of customers.Our products are typically manufactured and shipped in the same quarter the purchase order is received.Accordingly, we do not believe backlog is a meaningful indicator of future level of sales.Our backlog for real-time systems and video solutions at June 30, 2011 and 2010 totaled $4.0 million and $4.0 million, respectively.In addition, we had deferred revenue of $12.9 million and $15.4 million at June 30, 2011 and 2010, respectively, which resulted primarily from prepaid services and shipments of systems where the revenue had not yet been recognized. 7 Table of Contents We have purchase agreements with many customers, but these agreements typically do not require minimum purchases of our products.As a result, sales to specific customers tend to, and are expected to continue to, vary from year-to-year, depending on such customers' budgets for capital expenditures and new product introductions. A significant portion of our video revenue has come from, and is expected to continue to come from sales to video service providers and U.S. government contractors.For the fiscal year ended June 30, 2011, Time Warner and Jupiter Telecommunications each accounted for 11% of total revenue.For the fiscal year ended June 30, 2010, Cox Communications, Inc. (“Cox”) represented 20% of our total revenue.For the fiscal year ended June 30, 2009, Cox represented 19% and Time Warner represented 18%.No other customer of our video solutions accounted for more than 10% of our total revenue during the last three fiscal years. Although we sell our real-time products to large customers, our customer base is generally more diversified than our video solutions business.For the fiscal years 2011 and 2009, no real-time customers accounted for more than 10% of total revenue.For the fiscal year ended June 30, 2010, Lockheed Martin Corporation (“Lockheed”) accounted for 11% of our total revenue. We derive a significant portion of our revenues from the supply of products to U.S. government prime contractors and agencies of the U.S. government.The supplied systems include iHawk, ImaGen, PowerMAXION, Power Hawk, 3200-2000 product lines, and other configurations from RedHawk Linux, with certain systems incorporating custom enhancements requested by the customer.We sell these integrated computer systems to prime contractors, including Lockheed, Boeing, Northrop Grumman, Raytheon and other Fortune 500 companies.We also supply spare parts, upgrades, and engineering consulting services and both hardware and software maintenance.For the fiscal years ended June 30, 2011 and 2010, we recorded $11.9 million and $13.6 million, respectively, in revenues to U.S. government prime contractors and agencies of the U.S. government.These amounts represented 18% and 23% of total revenue in fiscal years 2011 and 2010, respectively.Government business is subject to many risks, such as delays in funding, reduction or modification of contracts or subcontracts, failure to exercise options, changes in government policies and the imposition of budgetary constraints.A loss of government contract revenues could have a material adverse effect on our business, financial condition and results of operations. New Product Development We are committed to the development of new technology and rapid innovation in the evolving markets in which we compete.Research and development costs are expensed when incurred and aggregated $14.1 million, $12.5 million, and $13.8 million in fiscal years 2011, 2010, and 2009, respectively.See Part II, Management’s Discussion and Analysis of Financial Condition and Results of Operations, for explanations of changes in research and development expenses.The following development strategies are indicative of the general direction of product development activities.Due to the inherent uncertainty involved with product development, we cannot guarantee the availability of future products and features. Video and media data solutions.Our research and development strategies for our video and media data solutions are based on market demands and are focused on the following: · Multi-Screen Delivery.In order to expand the capabilities of our video solutions to reach beyond the television to other connected devices, we are adding support for new file formats and delivery methods associated with mobility and online video distribution.We are also planning to introduce products that assist our customers with the complexity of multi-screen and multi-format video while also enabling new business opportunities for them, including content packaging and preparation solutions that will be integrated with our policy and encryption engines to apply business rules and protection for video delivery over a variety of networks to meet the requirements of premium content owners and service providers.To ensure compatibility in multi-screen environments, we are integrating our MediaHawk platform with third-party software and infrastructure components that are required to support delivery to connected devices. 8 Table of Contents · Content Delivery Networks and Architectures.We believe that demand for stored content will increase from thousands of hours to tens or hundreds of thousands of hours.We continue to enhance our systems to intelligently manage the distribution, placement, and life-cycle management of stored content across local, regional, national, and global networks to ensure the most efficient use of our customers’ networks.We believe that with our experience in a variety of open video system architectures we are well positioned to address our customers’ future content strategies. · Media Data Management, Logistics, and Intelligence.Video service providers, content owners, advertisers, and ad agencies are interested in data on consumer video-watching behavior and content consumption models.We are developing our MDAS offerings to provide this information at the census level in near real time on intelligent applications, thereby replacing services that currently project or estimate consumer activity, often with small sample sizes. · Time-Shifted Video and Network DVR.This technology allows the subscriber to pause and rewind video programming, effectively providing “TV on-demand.”Our Real Time Media products capture, encode, and store broadcast programs for future viewing.Additionally, our MediaHawk video solutions enable video service companies to grow streaming, storage, and content capture independently so they can more easily provide time-shifted video from within their network. · Open Application Environment.We believe it will be critical for our customers to develop new video applications in a timely and cost effective manner for their subscriber base.Our Open Application Environment exposes key data elements within the existing video delivery system to allow the addition of consumer video applications within an open, cloud-based framework. Real-time.Our research and development strategies for our real-time products are based on market demands and are focused on the following: · RedHawk Linux.We are enhancing our RedHawk Linux real-time operating system to provide increased determinism for time-critical applications.We also plan to continue development of RedHawk Embedded for embedded computing environments.RedHawk will continue to track the latest Linux enhancements, kernel versions and Red Hat Enterprise Linux versions. · iHawk. We will continue to offer iHawk multiprocessor systems based on the latest Intel and AMD processor technology and state-of-the-art packaging.These systems will be available in 4 to 64 core configurations and will include support for new Intel and AMD multi-core processors and chipset technology as it is released. · SIMulation Workbench.We are enhancing SIMulation Workbench with new features, a new graphical interface and support for additional I/O cards as needed by our customers for hardware-in-the-loop testing applications. · Imagen.We plan to continue to introduce ImaGen multi-channel visual servers featuring the latest NVIDIA and AMD/ATI graphics cards. · NightStar Tools.We are developing new features to NightStar to improve debugging efficiency and performance in multi-core and multiprocessing environments. · SIGnal Workbench.We are developing new SIGnal Workbench features including signal conditioning control via Ethernet and thermocouple signal conditioning. · Concurrent-developed I/O cards.Concurrent plans to develop its own family of I/O cards based on PCIe technology for simulation and data acquisition applications such as aerospace and automotive test stands and other simulation platforms.Initial offerings include a Pulse Width Modulation (PWM) card and a high-speed analog-to-digital data acquisition card. · GPU Workbench. We will continue to enhance GPU Workbench to support the latest NVIDIA and AMD GPUs and CUDA SDK versions to offer low-latency and high-throughput for time-critical GPU applications. 9 Table of Contents Competition Our video and media data solutions and real-time products are sold into highly-competitive environments, driven by rapid technological innovation.Both product groups compete based upon features, reliability, scalability, service, and price.Due in part to the range of performance and applications capabilities of our products, we compete in various markets against a number of companies. The major competitors of our video and media data solutions currently include the following:Arris Group Inc., Cisco Systems, Inc., Edgeware, Harmonic Inc., Microsoft, Adobe Systems, Inc., Motorola, Inc., OpenNet, RealNetworks, Inc., SeaChange International, Inc., Verivue and Wowza Media Systems.We believe that we and SeaChange International Inc. are the leaders in the North American cable and international video delivery markets based on the number of subscribers in the markets served.Typically, in opportunities for our MDAS products, we also compete against in-house development or customer offerings from consulting entities such as Accenture. Our real-time product line competes with a number of companies.We categorize our major competitors as follows: · Computer companies that provide solutions for high-performance image generation, including Quantum3D and Rockwell Collins; · Companies providing competitive Linux and other real-time operating systems or tools for optimizing systems, including Red Hat, MontaVista, LynuxWorks and Wind River; · Companies involved in hardware-in-the-loop and data acquisition including dSpace and ADI Corporation; and · Customers who may choose to integrate their own in-house, real-time solutions using standard commercial hardware and open-source Linux operating systems and tools. Additional competitors with significant market presence and financial resources, including computer hardware and software companies, content providers and television equipment manufacturers, including digital set-top-box manufacturers, may enter our markets, thereby further intensifying competition.Potential future competitors may also include one or more of the parties with whom we currently have a strategic relationship.Although we have proprietary rights with respect to much of the technology incorporated in our video and media data solutions and real-time systems, our strategic partners have not agreed to refrain from competing against us.
